ICJ_091_ApplicationGenocideConvention_BIH_SCG_1997-12-17_ORD_01_NA_01_FR.txt. 262

DÉCLARATION DE M. KRECA
[Traduction]

J’ai voté en faveur du dispositif de l'ordonnance de la Cour, mais je tiens
à faire quelques observations et à m'attarder sur certains aspects de la
notion de demande reconventionnelle et son application à la présente espèce.

1. L’ordonnance qualifie essentiellement une demande reconvention-
nelle d’«indépendante», d’«acte juridique autonome» (par. 27) mais, me
semble-t-il, avec une certaine circonspection (reservatio mentalis). En
d’autres termes, la Cour déclare que la «[demande reconventionnelle] est
indépendante dans la mesure ot elle constitue une «demande» distincte»
(ibid.). Le fait que la demande du demandeur est qualifiée de demande
«principale» définit la demande reconventionnelle, par la logique de
l'argumentum a contrario, comme une demande non principale, une
demande moindre. I] s’ensuit que la demande reconventionnelle est une
riposte ou, pour l’exprimer en d’autres termes, une demande secondaire.
Une telle qualification n'est exacte que dans un sens très limité.

Cet état de choses est créé par le fait que le défendeur présente la
demande contre le demandeur dans une instance qui a déjà été introduite
contre lui. Dès lors, la demande reconventionnelle (si nous considérons
l'instance exclusivement comme une série d’actes qui, selon une certaine
logique, se suivent, à des intervalles déterminés), ressemble à un acte non
autonome, une demande secondaire. Toutefois, si nous considérons l’ins-
tance de la seule manière qui convient, comme une relation tripartite
dans laquelle les participants à la procédure — le demandeur, le défen-
deur et la Cour — ont certains droits et obligations (Bulgarus: Processus
est actus trium personarum — actoris, rei judicus), nous aboutissons
inévitablement à la conclusion que la demande reconventionnelle est une
demande autonome présentée par le défendeur qui, dans les circonstances
de la procédure en l’affaire, est liée étroitement à celle du demandeur. Ce
lien constitue le fondement de la réunion des deux instances en une seule.

Le fait que la demande reconventionnelle est présentée après l’établis-
sement du lien juridictionnel fondamental ne signifie pas, ipso facto, que
la «demande reconventionnelle» ne fait que riposter à la «demande» qui
a établi ce lien. La preuve de cette assertion réside dans le fait même que
la «demande reconventionnelle» modifie les positions dans l'instance des
parties au différend — le défendeur devient le demandeur et vice versa.
La nature même de la demande reconventionnelle — une demande qui
peut être jointe à la demande originaire ou qui équivaut à la présentation
d'une nouvelle demande — signifie tout le contraire. De fait, d’une
manière générale une demande reconventionnelle n’a pas un caractère
défensif mais offensif sauf dans les affaires de demandes d’indemnite ou
les demandes préliminaires.

23
APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. KRECA) 263

En conséquence, il me semble que le caractère autonome de la demande
reconventionnelle (son autre caractéristique étant qu’elle se suffit à elle-
même) donne à penser que, à l'égard de la demande reconventionnelle, la
demande du demandeur n’est pas la demande «principale», mais simple-
ment la demande initiale ou originaire.

2. I me semble que la Cour a essayé de mettre accent sur les ques-
tions pertinentes de nature conceptuelle en raison du caractére incomplet
et du manque de précision de l’article 80 du Règlement de la Cour.

2.1. L'article 80 du Règlement de la Cour admet tacitement comme
postulat qu’une demande reconventionnelle est une notion juridique géné-
rale. On ne peut expliquer d’une autre manière le fait que ni le Statut
de la Cour internationale de Justice ni son Règlement ne définit les de-
mandes reconventionnelles; en outre, le texte du Statut ne mentionne pas
du tout le terme «demande reconventionnelle». Examinant la notion de
demande reconventionnelle à la lumière de l’article 40 du Règlement de la
Cour de 1922, Anzilotti déclare:

«Il existe, en effet, une notion de la demande reconventionnelle
qui, en substance, est commune à toutes les législations, même si les
règles qui concrétisent cette notion diffèrent dans chacune de ces
législations: d’un ensemble de règles distinctes en leur forme, mais
ayant un contenu commun, il est bien possible d’abstraire ce contenu
en un concept lequel est ensuite concrétisé en règles propres d’un
autre droit.» (D. Anzilotti, «La demande reconventionnelle en pro-
cédure internationale», Journal du droit international, t. 57, 1930,
p. 867.)

Ce libellé concis exprime la substance de la philosophie juridique synthé-
tique selon laquelle les notions juridiques ont deux aspects: un aspect
logique et un aspect extensif. L’aspect logique ou la notion générique s’en-
tend d’une notion générale qui est bien connue dans toutes les branches
du droit. En revanche, l'aspect extensif ou la notion extensive est réduit
à une série de prescriptions juridiques {praescriptiones) qui rend la no-
tion générale spécifique dans les limites d’un ordre juridique donné (voir
T. Givanovitch, Système de la philosophie juridique synthétique, 1927,
1970).

Les aspects logique et extensif de la notion juridique sont dans un état
d'unité dynamique — en adoptant des règles spécifiques (praescrip-
tiones) on enrichit et cristallise la partie logique et générique d’une
notion juridique qui sert de modèle et de fil conducteur pour des règles
spécifiques dans des branches appropriées du droit.

Toutefois, il me semble que la notion générale n’a pas été concrétisée
correctement à l’article 80 du Règlement de la Cour.

L'article 80 du Règlement de la Cour traite du terme abstrait de
«demande reconventionnelle». L'interprétation du libellé de l'article 80
permet de conclure que toute demande présentée par le défendeur est une
demande reconventionnelle. Par exemple, le paragraphe 1 de l’article 80
stipule:

24
APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. KRECA) 264

«Une demande reconventionnelle peut être présentée pourvu qu’elle
soit en connexité directe avec l’objet de la demande de la partie
adverse et qu’elle relève de la compétence de la Cour.» (Les italiques
sont de moi.)

Il s'ensuit qu'il existe deux types de demandes reconventionnelles:
les demandes reconventionnelles qui «peuvent être présentées» et les
demandes reconventionnelles qui «ne peuvent pas être présentées». En
d’autres termes, toute demande présentée par le défendeur peut constituer
une demande reconventionnelle, à la seule différence que si une demande
reconventionnelle qui remplit les conditions énoncées par cette disposi-
tion «peut être présentée», celles qui ne les remplissent pas «ne peuvent
pas être présentées». En tant que terme abstrait, l'expression «demande
reconventionnelle» utilisée à l’article 80 réunit les sens procédural et fon-
damental de la demande reconventionnelle. Contrairement à l’article 80
du Réglement de la Cour, la proposition présentée par quatre membres
de la Cour (MM. Negulesco, Wang, Schiicking et Fromageot) a la séance
privée tenue par la Cour le 29 mai 1934 supprime avec élégance cette
dichotomie. Cette proposition, telle qu’elle a été citée par le président de
l'époque sur la base d’un document que MM. Negulesco, Wang,
Schücking et Fromageot avaient fait distribuer (voir CPL série D
n° 2, troisième addendum, p. 110) est ainsi libellée:

«Peuvent seules être introduites, dans le contre-mémoire, comme
demandes reconventionnelles des demandes qui sont en connexité
directe avec l'objet de la requête présentée par l’autre partie, pourvu
qu'elles rentrent dans la compétence de la Cour.»

Certains éléments de cette dichotomie ne sont pas non plus étrangers à
l'ordonnance actuelle. Le paragraphe 26 de l’ordonnance indique

«il échet à présent d'examiner si les demandes yougoslaves ... consti-
tuent des «demandes reconventionnelles» au sens de l'article 80 du
Règlement de la Cour, et, dans l’affirmative, si elles remplissent les
conditions énoncées par cette disposition».

Cela signifie-t-il que «les demandes yougoslaves en question constituent
«des demandes reconventionnelles» avant qu'il ait été établi si «elles rem-
plissent les conditions énoncées par cette disposition»?

2.2. A cet égard, deux questions pertinentes se posent:

i) Sila demande du défendeur remplit les conditions énoncées par le para-
graphe 1 de l’article 80 du Règlement de la Cour, est-elle ipso facto
une demande reconventionnelle au sens de l’article 80 du Règlement
de la Cour, à savoir est-elle automatiquement jointe à la demande ori-
ginaire ou la Cour délibère-t-elle sur sa jonction”?

L'article 80 du Règlement de la Cour a été rédigé sur la base de la
notion de jonction facultative. Une telle conclusion découle incontesta-
blement du libellé du paragraphe 1 de l’article 80 qui stipule que «une
demande reconventionnelle peut être présentée» pourvu qu'elle remplisse

25
APPLICATION DE CONVENTION GENOCIDE (DECL. KRECA) 265

deux conditions: a) qu’elle soit en connexité directe avec l’objet de la
demande de la partie adverse, et b) qu’elle relève de la compétence de la
Cour. Des lors, le défendeur est en droit de soumettre une demande
reconventionnelle, dont la présentation est soumise aux deux conditions
susmentionnées. On peut en conclure qu’une demande présentée par le
défendeur qui remplit les conditions énoncées par le paragraphe | de
l’article 80 du Règlement de la Cour est ipso facto une demande recon-
ventionnelle au sens de l’article 80, et qu’elle est automatiquement jointe
à l’instance initiale. Cela ressort aussi implicitement du libellé du para-
graphe 2 de l’article 80 qui prévoit qu’«[une] demande reconventionnelle
est présentée dans le contre-mémoire … et figure parmi les conclusions de
la partie dont elle émane» (les italiques sont de moi).

Cette conclusion est-elle aussi valable dans les cas visés au para-
graphe 3 de l’article 80 du Règlement de la Cour?

Il ressort de l'interprétation de ces dispositions que si le rapport de
connexité entre la demande présentée comme demande reconventionnelle
et l'objet de la demande de la partie adverse n’est pas apparent, la
demande reconventionnelle n’est pas automatiquement jointe à l'instance
initiale, mais qu'il appartient à la Cour de décider de cette jonction. La
Cour ne serait donc pas tenue de décider de joindre la demande du défen-
deur à l'instance initiale même si les conditions énoncées par le para-
graphe | de l’article 80 du Règlement de la Cour étaient remplies, à
savoir si le «rapport de connexité» était apparent.

Cette option n’est guère acceptable. Essentiellement, il est possible
qu'une notion de doute indéterminée et, du point de vue procédural, non
définie puisse modifier le caractère juridique de la demande reconvention-
nelle tel qu’il est consacré à l’article 80 du Règlement de la Cour.

«Si le rapport de connexité n’est pas apparent» — le doute est-il suf-
fisant? En l'occurrence, nous pouvons établir une distinction entre deux
situations fondamentales:

a) lorsque la Cour évalue, proprio motu, l'existence d’une «connexité»,
le doute semble être le motif psychologique de la Cour pour évaluer
l'existence de la connexité et adopter une décision correspondante;

b) lorsqu'il existe un doute de la part du demandeur à l’action initiale,
cela ne suffit manifestement pas en soi. Ce doute ne représente que le
fondement psychologique et mental de l'engagement par le demandeur
d'une action appropriée dans l'instance. En substance, il s’agit d’une
exception, bien que la forme sous laquelle elle se présente et le nom qui
lui est donné par le demandeur ne soient pas importants. Ce qui est
important c'est la nature matérielle de la riposte du demandeur à la
«demande reconventionnelle» du défendeur. En l’espèce, le demandeur
a exposé sa conception de la recevabilité de la «demande reconvention-
nelle» sous la forme d’«observations» bien qu’en fait il s'agissait
d’exceptions. Car, si le demandeur a un «doute», et ne l’exprime pas
de manière appropriée, ce doute serait alors dépourvu de pertinence

26
APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. KRECA) 266

sur le plan juridique. Selon moi, le véritable effet du paragraphe 3 de
l'article 80 est qu’il suspend la jonction automatique de la demande du
défendeur à l'instance initiale tant que le rapport de connexité perti-
nent entre la demande présentée comme demande reconventionnelle et
l'objet de la demande de fa partie adverse n’est pas apparent. On peut
objecter que cette interprétation n’est pas conforme aux termes du pa-
ragraphe 3 selon lesquels «la Cour ... décide s’il y a lieu ou non de
joindre cette demande à l'instance initiale». Ce défaut de conformité
peut se révéler pertinent si la décision de la Cour «de joindre cette de-
mande à l'instance initiale» est interprétée comme une décision qui n’a
qu’un effet déclaratoire. [ me semble que c’est une manière de préserver le
caractère initial de la demande reconventionnelle, qui constitue essen-
tiellement le droit du défendeur d’accroître l'étendue d’une instance en
y faisant figurer ses demandes sous certaines conditions. À contrario,
d’un droit du défendeur, la demande reconventionnelle est transformée
en une question que la Cour doit trancher en fonction uniquement de
son pouvoir discrétionnaire, indépendamment des conditions énoncées
par le paragraphe | de l’article 80 du Règlement de la Cour. Une telle
transformation réduit le caractère complexe de la demande reconven-
tionnelle à une question d'économie de procès. Il n’est guère besoin de
dire que la nature même de la demande reconventionnelle ne permet
pas une telle réduction. Le droit de présenter une demande reconven-
tionnelle procède du principe d'égalité des parties d’une part et du
principe de la vérité matérielle d’autre part. Une demande reconven-
tionnelle permet toutefois non seulement une meilleure administration
de la justice s'agissant de l’économie de procès, mais également de
régler des relations antagoniques complexes entre les parties et d’empé-
cher l’ouverture d’instances différentes (ne variue judicetur).

Une telle interprétation du paragraphe 3 de l'article 80 du Règlement
de la Cour a une influence directe sur l’objet de la décision de la Cour si
le rapport de connexité entre la demande présentée comme demande
reconventionnelle et l’objet de la demande de la partie adverse n’est pas
apparent. Si une demande présentée par le défendeur qui remplit la
condition de «connexité directe» énoncée au paragraphe | de l’article 80
du Règlement de la Cour est qualifiée ipso facto de demande reconven-
tionnelle, la Cour, dans une instance introduite conformément au para-
graphe 3 de l'article 80, ne peut pus décider de la recevabilité de la
demande reconventionnelle, mais uniquement de lexistence d'une
connexité directe entre des demandes reconventionnelles présentées par le
défendeur et l’objet des demandes du demandeur. Si la Cour constate
l'existence d’un tel rapport de connexité, cela signifie alors, comme l'avait
déclaré la Cour permanente dans l'affaire de /’Usine de Chorzow (fond,
arrêt n° 13, 1928, C.P.J.L série À n° 17, p. 38) que les conditions de fond
exigées par le Règlement pour des demandes reconventionnelles se trou-
vent réalisées, ce qui entraîne une jonction de la demande reconvention-
nelle à l'instance initiale.

27
APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. KRECA) 267

ii) La Cour est-elle pleinement maîtresse de l'instance conduite sur la
base du paragraphe 3 de l’article 80 du Règlement de la Cour?

Cette question se pose, parce que, en l’espèce, la Cour n’a pas entendu
les Parties. La décision de la Cour de ne pas tenir d’audiences me paraît
rationnelle, car elle repose sur la conviction fondée que, les observations
écrites des Parties lui ayant permis de connaître totalement tous les élé-
ments pertinents de l'affaire, elle est autorisée à exercer sa compétence,
sur la base de l’article 80 du Règlement de la Cour.

Malheureusement, il convient de dire dans l'intérêt de la vérité que le
paragraphe 3 de l’article 80 du Règlement de la Cour ne conforte pas une
telle décision rationnelle de la Cour.

Le paragraphe 3 de l’article 80 stipule en termes impératifs que notam-
ment «la Cour après avoir entendu les parties, décide s’il y a lieu ou non
de joindre cette demande à l'instance initiale» (les italiques sont de moi).
Il est extrêmement douteux que des échanges d’observations écrites par
les parties puissent remplacer une «audition», étant donné qu’une «audi-
tion» en tant que terme de procédure devant la Cour, désigne, au sens de
l’article 43, paragraphe 5, et de l’article 5! du Statut, une procédure orale
devant la Cour. L’échange d’exposés écrits par les parties suffirait pour
entendre les parties en vertu de l’article 68 du Règlement de la Cour de
1972 qui comprenait, à la place de l'expression «après avoir entendu les
parties», les mots «après examen», une expression qui permet une inter-
prétation souple. I] semble que le paragraphe 3 de l’article 80 du Régle-
ment de la Cour n’autorise pas une interprétation souple.

Comme le dit M. Rosenne, l'expression «après avoir entendu les
parties» signifie que:

«à l'avenir, il y aura toujours une certaine procédure orale si le rap-
port de connexité entre la demande présentée comme demande recon-
ventionnelle et l’objet de la demande de la partie adverse n’est pas
apparent» (S. Rosenne, Procedure in the International Court. A Com-
mentary on the 1978 Rules of the International Court of Justice,
1983, p. 171).

Il y a des motifs raisonnables de supposer que dans l’avenir la Cour
pourrait se trouver dans une situation où elle devra choisir entre le res-
pect absolu de règles rigides ou Ia souplesse, qui ouvre la voie à une
meilleure administration de la justice. En conséquence, une révision du
paragraphe 3 de l'article 80 du Règlement de la Cour me semble souhai-
table afin que la décision rationnelle de la Cour ne soit pas en contradic-
tion avec, dans cette affaire inutilement, une règle rigide de procédure.

3. Dans l'instance fondée sur le paragraphe 3 de l’article 80 du Règle-
ment de Ja Cour, la question de la «connexité directe» est de la plus
haute importance.

L'expression «connexité directe» établit fermement la thèse d’Anzilotti
selon laquelle «la demande principale et la demande reconventionnelle
sont autonomes, mais réunies dans un même rapport de procédure»

28
APPLICATION DE CONVENTION GENOCIDE (DECL. KRECA) 268

(D. Anzilotti, «La demande reconventionnelle en procédure inter-
nationale», Journal du droit international, t. 57, 1930, p. 875). Bien
que quelque peu générale et vague, cette expression ne désigne pas
manifestement une identité ou une coincidence de l’objet de la requête
et de l’objet de la demande reconventionnelle. Pour qu'une telle
qualification soit possible, le sens du terme «connexité» est d’une impor-
tance fondamentale {dans cette expression, le terme «directe» n’est qu’une
condition de qualification, un facteur qui définit la qualité de la «con-
nexité», comme le principal élément de l’expression). Une «connexité»
au sens d’un rapport ou d’un lien peut exister entre des choses qui
existent séparément, en elles-mêmes, des choses ayant les propriétés d’au-
tonomie et de spécificité. A contrario, la question d’une «connexité»
directe ou indirecte ne peut même pas être posée, car il n’existe pas de
telles choses entre lesquelles le rapport ou le lien est établi. Une chose
ne peut avoir une «connexité» avec elle-même, car dans ce cas il ne s’agi-
rait pas d’une chose distincte, mais simplement d’un rapport entre des
choses.

En qualifiant le sens de l’expression «connexité directe», la Cour a,
conformément à l'opinion largement répandue, tenu pour établi que la
«connexité directe» représente une connexité en droit et en fait. L’ordon-
nance indique notamment que, «en règle générale, le degré de connexité
entre ces demandes doit être évalué aussi bien en fait qu'en droit»
(par. 33). Toutefois, il est particulièrement important que la Cour, en éva-
luant la pertinence de la «connexité en droit» et de la «connexité en fait»,
accorde une prépondérance tacite à la «connexité en droit». La Cour
déclare notamment que:

«il ressort des conclusions des Parties que leurs demandes respec-
tives reposent sur des faits de même nature; qu’elles s'inscrivent dans
le cadre d’un même ensemble factuel complexe, puisque ces faits sont
réputés avoir tous eu lieu sur le territoire de la Bosnie-Herzégovine
et au cours de la même période» (par. 34).

Cela signifie que la Cour a estimé qu'il existait une connexité directe entre
le contre-mémoire de la Yougoslavie et la demande initiale de la Bosnie-
Herzégovine, bien que la Yougoslavie n'ait pas invoqué des faits iden-
tiques dans sa demande reconventionnelle.

A mon avis, un tel point de vue de la Cour est valable et justifié. Il est
possible de présumer que, dans certains cas, les liens entre la «demande»
et la «demande reconventionnelle» en fait et en droit ne sont pas égaux,
et on peut donc se poser la question de savoir si le lien en droit est suf-
fisant pour constituer une «connexité directe» au sens de l’article 80 et
vice versa. En d’autres termes, si nous pouvons, à certaines conditions,
établir un certain type de hiérarchie dans les relations mutuelles entre la
«connexité en droit» et la «connexité en fait», ce qui signifie qu'une de
ces «connexités» est plus importante, c’est-à-dire a la primauté sur l’autre.
Sur le plan logique, «la connexité en droit» devrait être prépondérante,
ne serait-ce que pour la raison que, sur la base d’un événement unique,

29
APPLICATION DE CONVENTION GENOCIDE (DECL. KRECA) 269

des parties peuvent intenter des actions qui ne sont pas complémentaires.
En réalité, «la connexité en droit» peut apparaître comme une differentia
specifica entre «une demande reconventionnelle» et «une «cross claim».

L'opinion selon laquelle la connexité juridique peut toujours être consi-
dérée comme une connexité directe entre l’objet de la demande et celui de
la demande reconventionnelle est étayée par la jurisprudence de la Cour.
Dans l'affaire des Prises d'eau à la Meuse (1937), la demande reconven-
tionnelle belge concernait des questions différentes de celles soulevées par
les Pays-Bas dans sa demande.

Le Gouvernement néerlandais a prié la Cour de dire et juger que:

«a) la construction, par la Belgique, de travaux rendant possible
l'alimentation d’un canal situé en aval de Maestricht par de
Peau puisée à la Meuse ailleurs qu’en cette ville, est contraire au
traité du 12 mai 1863;

b) Valimentation de la section belge du Zuid-Willemsvaart, du
canal de la Campine, de l’embranchement de ce canal vers Has-
selt et de celui vers le camp de Beverloo, ainsi que du canal de
Turnhout par l’écluse de Neerhaeren avec de l’eau prise à la
Meuse ailleurs qu’à Maestricht, est contraire audit traité:

c) lalimentation projetée par la Belgique d’une section du canal
de Hasselt par de l’eau prise à la Meuse ailleurs qu'à Maes-
tricht, sera contraire audit traité;

d) Yalimentation projetée par la Belgique de la section du canal
reliant le Zuid-Willemsvaart et l'Escaut entre Herentals (Vier-
sel) et Anvers, par de l’eau prise à la Meuse ailleurs qu’à Maes-
tricht, sera contraire audit traité» (C.P.J.I. série A/B n° 70,
arrêt, 1937, p. 5-6).

Dans son contre-mémoire, le Gouvernement belge a affirmé: 1) que le
Gouvernement néerlandais avait violé le traité de 1863 en construisant le
barrage de Bogharen sur la Meuse en aval de Maastricht; 2) que le canal
Juliana construit par les Pays-Bas le long de la Meuse en aval de Maas-
tricht de Limmel à Maasbracht était soumis, en ce qui concerne son ali-
mentation en eau, au même traité.

Il y avait donc deux demandes indépendantes. C’était le fondement
juridique de ces demandes qui faisait qu’elles avaient une connexité
directe aux fins de la procédure de la Cour. Toutes les questions décou-
lant de la demande des Pays-Bas et de la demande reconventionnelle de fa
Belgique concernaient directement l'interprétation et l’application du
traité du 12 mai 1863 ou, pour être précis, la question de savoir si les
diverses mesures prises par les Parties étaient conformes aux dispositions
pertinentes du traité. Ce fait a amené la Cour a conclure que la demande
reconventionnelle «étant en connexité directe avec la demande prin-
cipale», a pu être présentée par la voie de contre-mémoire» (C.P.J.1.
série A/B n° 70, p. 28).

30
APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. KRECA) 270

Le raisonnement de la Cour était limité à ce cadre également dans
l'affaire de l'Usine de Chorzéw (fond), l'affaire du Droit d'asile et dans la
phase relative à la demande en indication de mesures conservatoires dans
l'affaire du Personnel diplomatique et consulaire des Etats-Unis à Téhé-
ran.

Une prépondérance de la «connexité en droit» sur «les faits de la
cause» strictement interprétés (si le mot «fait» est interprété luto sensu, il
comprend aussi le droit) est, à mon avis, une conséquence normale de la
relativité des faits de l'affaire. Il est donc justifié de poser la question de
savoir si elle concerne des «faits» ou des perceptions subjectives de faits.
Une autre autorité éminente en matière de demandes reconventionnelles,
Miaya de la Muela, observe à juste titre:

«La reconvenciôn se basa en unos hechos constitutivos diferentes
con los alegados por el actor para su pretensién, aunque con el
grado de conexidad entre ambos conjuntos de hechos que exija el
sistema procesal respectivo. Su diferencia de la excepcion esta en que
la Ultima se basa en hechos, casi siempre no alegados por el actor,
pero que pretenden ser impeditivos o extintivos de los efectos pro-
ducidos por los alegados en la demanda.»' (A. Miaja de la Muela,
«La reconvencién ante el Tribunal internacional de Justicia», Estu-
dios de derecho procesal en honor de Niceto Alcald-Zamora y Cas-
tillo, Boletin mejicano de derecho comparado, n° 24, 1975, p. 757.)

C’est pour cette raison que ce que l’on dénomme généralement les
«faits» de la cause devraient étre considérés comme un «ensemble fac-
tuel» ou le «contexte factuel» comme une base objective, dont les prin-
cipales caractéristiques sont représentées comme les faits de l'affaire par
les parties.

4. En l'espèce, l'existence d’une «connexité en droit» est évidente. Elle
procède directement des conclusions de la Cour dans l’arrêt rendu à la
phase relative aux exceptions préliminaires soulevées par le défendeur.
Dans son arrêt concernant les exceptions préliminaires, la Cour a établi
la relation juridique existant entre le défendeur et le demandeur, d’une
part, et la convention sur le génocide, d'autre part. Les exceptions préli-
minaires représentaient, selon leur caractère juridique, une sorte de
demande reconventionnelle — une demande reconventionnelle «prélimi-
naire» — dont l'objectif fondamental était d'établir une relation juri-
dique pertinente entre les Parties à l'instance.

Des questions soulevées à la fois dans le mémoire et dans le contre-
mémoire sont organiquement et indissolublement liées à la convention

' «La reconversion se fonde sur des faits constitutifs distincts de ceux avancés par
l'auteur dans sa prétention. bien que présentant le degré de connexité entre les deux
ensembles de faits qu'exige le système procédural correspondant. Sa différence avec
l'exception est que cette dernière se fonde sur des faits, qui presque toujours ne sont
pas avancés par l’auteur, mais qui tendent à empêcher ou à supprimer les effets pro-
duits par ceux qui sont invoqués dans la demande.» / Traduction du Greffe.]

31
APPLICATION DE CONVENTION GENOCIDE (DECL. KRECA) 271

sur le génocide. Le sedes materiae du différend entre la Bosnie-Herzégo-
vine et la République fédérative de Yougoslavie réside dans la qualifica-
tion des actes imputés par chacune des Parties à l’autre, du point de vue
des dispositions pertinentes de la convention. En outre, contrairement à
l'aspect factographique de l'affaire des Prises d'eau à la Meuse, dans
laquelle la Belgique a soulevé des questions de fait qui différaient de celles
mentionnées par les Pays-Bas dans sa demande, il existe, en l'espèce, une
coïncidence partielle concernant les questions de fait énoncées dans la
demande de la Bosnie-Herzégovine et dans la demande reconventionnelle
de la République fédérative de Yougoslavie, mais les Parties les interprè-
tent d’une manière différente et en réalité diamétralement opposée.

En ce qui concerne la forme et le raisonnement, il n'existe pas de dif-
férences substantielles entre le mémoire et le contre-mémoire. Même une
évaluation prima facie montre qu'il existe une similitude substantielle
entre la forme et le contenu du mémoire et du contre-mémoire, qui coïn-
cident fréquemment, de sorte que sur le plan phénoménologique, quel
que soit l’ordre de présentation des pièces, on peut décrire le contre-
mémoire comme l’inversion du mémoire, et vice versa.

Dans une telle situation, le contre-mémoire de la Yougoslavie sort du
cadre habituel des contre-mémoires soumis à la Cour. En d’autres termes,
la concentration substantielle du mémoire et du contre-mémoire sur
l'événement pertinent — le conflit armé en Bosnie-Herzégovine, et ses
conséquences — et les demandes antagoniques des Parties qui procèdent
d'évaluations différentes des aspects factuels et juridiques de cet événe-
ment permettent de conclure qu’il n’y a pas véritablement de distinction
entre le demandeur et le défendeur. Les positions des Parties au différend
peuvent être comparées aux positions des parties dans une affaire de dif-
férend territorial, les deux parties présentant des demandes opposées.
Ainsi, comme l'avait souligné Max Huber, l’arbitre dans l'affaire de l’Zle
de Palmas (1928), «chaque partie doit établir les arguments sur lesquels
elle base [sa demande] ... sur l’objet en litige» (Recueil des sentences arbi-
trales, vol. H, p. 837).

{ Signé) Milenko KRECA.

32
